DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 August 2022.  The examiner notes that claim 11 clearly belongs to other non-elected embodiments, therefore, the claim was withdrawn by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2, 4-5, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2008/0098922 by Gleue (Gleue).
Regarding claim 1, Gleue discloses a firearm with a cartridge, which has a barrel with an inside surface, a barrel length that is measured starting from a chamber to a barrel muzzle, and a barrel shaft, wherein the cartridge has a single, sabot-free projectile with a peripheral surface, wherein a gap that is open end-to-end in the direction of the barrel shaft is present along at least 90% of the barrel length and over at least 90% of the circumference of the projectile between the peripheral surface of the projectile and the inside surface of the barrel (See Figures, clearly illustrated, and entire disclosure).
Regarding claim 2, Gleue further discloses wherein the gap has a minimum width, measured in the radial direction of the barrel, of at least 0.2 mm (See at least Paragraph 0004 and Table titled “Primer and Projectile Combinations).
Regarding claim 4, Gleue further discloses wherein the barrel has an inside surface that is essentially smooth (See at least Paragraph 0004).
Regarding claim 5, Gleue further discloses wherein the barrel has an inside surface with an essentially uniform inside diameter over the barrel length (See Figures, clearly illustrated).
Regarding claim 12, Gleue further discloses wherein the cartridge has a sleeve, in which a propelling charge that is used as propellant as well as the projectile are accommodated at least in sections (See Figures, clearly illustrated).
Regarding claim 13, Gleue further discloses wherein the propelling charge has an offensive powder (See at least Paragraph 0011).
Regarding claim 14, Gleue further discloses wherein the projectile has an essentially spherical or oval shape or a cylindrical shape with a conical or ogival tip (See Figures, clearly illustrated).
Regarding claim 15, Gleue further discloses wherein the firearm is a small arm, in particular a gun or a handgun, or a cannon (See at least Paragraph 0004).
Regarding claim 16, Gleue discloses a method for firing a single, sabot-free projectile of a cartridge from a firearm, comprising: providing the firearm comprising a barrel with an inside surface, a barrel length that is measured starting from a chamber to a barrel muzzle, and a barrel shaft, arranging the cartridge in the chamber; and firing the firearm; wherein the projectile has a maximum circumference and a peripheral surface, so that as the projectile moves along at least 90% of the barrel length and over at least 90% of the maximum circumference of the projectile between the peripheral surface of the projectile and the inside surface of the barrel, a gap that is open end-to-end in the direction of the barrel shaft is present, through which gap the propellant accelerating the projectile flows past the projectile (See Figures, clearly illustrated, and entire disclosure).
Regarding claim 17, Gleue further discloses wherein the firearm is a firearm with a cartridge according to claim 2 (See Figures, clearly illustrated).
Regarding claim 18, Gleue further discloses wherein the gap has a minimum width, measured in the radial direction of the barrel, of at least 0.3 mm (See at least Paragraph 0004 and Table titled “Primer and Projectile Combinations).
Regarding claim 19, Gleue further discloses wherein the gap has a minimum width, measured in the radial direction of the barrel, of at least 0.5 mm (See at least Paragraph 0004 and Table titled “Primer and Projectile Combinations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleue.
Regarding claim 3, Gleue does not explicitly disclose such a measured difference, however, the examiner asserts that the combination of a firearm with a 22 caliber barrel and using 0.177 caliber BBs or 20 caliber projectiles would satisfy the limitation wherein the gap has a minimum width, measured in the radial direction of the barrel, of at most 2 mm.
Regarding claim 20, Gleue does not explicitly disclose such a measured difference, however, the examiner asserts that the combination of a firearm with a 22 caliber barrel and using 0.177 caliber BBs or 20 caliber projectiles would satisfy the limitation wherein the gap has a minimum width, measured in the radial direction of the barrel, of at most 1 mm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641